 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendants
     THUNDER PROPERTIES, INC.
 7   AND LVDG, LLC [SERIES 1101]
 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10                                                 ***
11   BANK OF AMERICA, N.A., SUCCESSOR         )
     BY MERGER TO BAC HOME LOANS              )
12   SERVICING, LP, F/K/A COUNTRYWIDE         )
     HOME LOANS SERVICING LP,                 )            Case No. 3:16-cv-00183-MMD-VPC
13                                            )
                                   Plaintiff, )
14                                            )
     vs.                                      )
15                                            )
     SOUTHWEST MEADOWS; LVDG LLC              )
16   A/K/A LVDG LLC SERIES 1101; THUNDER )
     PROPERTIES, INC.; ALESSI & KOENIG,       )
17   LLC,                                     )
                                              )
18                               Defendants. )
                                              )
19
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
20                     MOTION FOR PARTIAL SUMMARY JUDGMENT
                                    (Third Request)
21
            COMES NOW Plaintiff, BANK OF AMERICA, N.A. (“BANA”), and Defendants,
22
     THUNDER PROPERTIES, INC. (“Thunder”) and LVDG, LLC [SERIES 1101] (“LVDG”), by
23
     and through their undersigned counsel, and hereby stipulate and agree as follows:
24
            1.     On January 29, 2019, BANA filed and served its Motion for Partial Summary
25
                   Judgment [ECF No. 72] (“Motion”). A Response to said Motion was originally
26
                   due on February 19, 2019.
27
            2.     On February 19, 2019, the parties submitted a stipulation to extend the deadline to
28
                                               Page 1 of 4                               1737 Olive Branch
 1                respond to the Motion until March 8, 2019. [ECF #77]. Said Stipulation was

 2                approved on the same date. [ECF #78].

 3         3.     On March 8, 2019, the parties submitted a second stipulation to extend the

 4                deadline to respond to the Motion until March 25, 2019. [ECF #79]. On March

 5                11, 2019, the Court entered a minute order granting the stipulation in part,

 6                directing that a response be filed by March 19, 2019, and that a reply be filed by

 7                March 26, 2019. [ECF #80].

 8         4.     On March 19, 2019, the courtroom administrator contacted the parties to schedule

 9                a hearing of the Motion for Partial Summary Judgment.

10         5.     Counsel for Thunder and LVDG has had a large number of work obligations to

11                attend to after having been out of the office for jury duty for several days. As a

12                result, counsel has not yet been able to complete the response to the Motion for

13                Partial Summary Judgment.

14         6.     Based upon the foregoing, Thunder and LVDG have requested and shall be

15                granted an additional extension of time in which to file their Opposition to the

16                Motion for a single day until March 20, 2019. BANA will file its Reply as soon

17                as possible thereafter. The parties intend to have all briefing completed prior to

18                the hearing of the Motion.

19         7.     This Stipulation is made in good faith and not for purpose of delay.

20         Dated this     19th         day of March, 2019.

21   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                               AKERMAN, LLP
22
23
      /s/ Timothy E. Rhoda                            /s/ William S. Habdas
24   TIMOTHY E. RHODA, ESQ.                           WILLIAM S. HABDAS, ESQ.
     Nevada Bar No. 7878                              Nevada Bar No. 13138
25   9120 West Post Road, Suite 100                   1635 Village Center Circle, Suite 200
     Las Vegas, Nevada 89148                          Las Vegas, Nevada 89134
26   (702) 254-7775                                   william.habdas@akerman.com
     croteaulaw@croteaulaw.com                        Attorney for Plaintiff
27   Attorney for Plaintiff                           Bank of America, N.A.
     Thunder Properties, Inc.
28   and LVDG, LLC [SERIES 1101]

                                               Page 2 of 4                               1737 Olive Branch
 1                             3:16-cv-00183-MMD-VPC

 2
       IT IS SO ORDERED.
 3
 4     By:
              Judge, U.S. District Court
 5
 6     Dated: March 20, 2019

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Page 3 of 4                           1737 Olive Branch
     Case 3:16-cv-00183-MMD-CBC Document 81 Filed 03/19/19 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on this        19th        day of March, 2019, I served via the

 3    United States District Court CM/ECF electronic filing system, the foregoing STIPULATION

 4    AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR PARTIAL

 5    SUMMARY JUDGMENT (Third Request) to the following parties:

 6          Ariel E. Stern                              Kaleb D. Anderson
            Akerman LLP                                 Lipson Neilson Cole Seltzer & Garin
 7          1160 Town Center Drive Suite 330            9900 Covington Cross Dr. Suite 120
            Las Vegas, NV 89144                         Las Vegas, NV 89144
 8          702-634-5000                                (702) 382-1500
            702-380-8572 (fax)                          (702) 382-1512 (fax)
 9          ariel.stern@akerman.com                     kanderson@lipsonneilson.com
            Attorney for Plaintiff                      Attorney for Defendant
10          Bank of America, N.A.                       Southwest Meadows

11          Jason Joseph Zummo                          Joseph P Garin
            Akerman LLP                                 Lipson Neilson Cole Seltzer & Garin, P.C.
12          1160 Town Center Drive Suite 330            9900 Covington Cross Drive Suite 120
            Las Vegas, NV 89144                         Las Vegas, NV 89144
13          702-634-5007                                702-382-1500
            702-380-8572 (fax)                          702-382-1512 (fax)
14          jason.zummo@akerman.com                     NVECF@lipsonneilson.com
            Attorney for Plaintiff                      Attorney for Defendant
15          Bank of America, N.A.                       Southwest Meadows

16          Vatana Lay                                  Megan H Hummel
            Akerman, LLP                                Lipson Neilson Cole Seltzer & Garin PC
17          1160 North Town Center Drive                9900 Covington Cross Drive Suite 120
            Suite 330                                   Las Vegas, NV 89144
18          Las Vegas, NV 89144                         702-382-1500
            702-634-5000                                mhummel@lipsonneilson.com
19          702-380-8572 (fax)                          Attorney for Defendant
            vatana.lay@akerman.com                      Southwest Meadows
20          Attorney for Plaintiff
            Bank of America, N.A.                       Jeanette E. McPherson
21                                                      Schwartzer & McPherson Law Firm
            Jesse A. Ransom                             2850 South Jones Boulevard
22          Akerman LLP                                 Suite 1100
            1160 Town Center Drive Suite 330            Las Vegas, NV 89146
23          Las Vegas, NV 89144                         702-228-7590
            702-634-5000 x75022                         702-892-0122 (fax)
24          702-380-8572 (fax)                          bkfilings@s-mlaw.com
            jesse.ransom@akerman.com                    Attorney for Chapter 7 Trustee
25          Attorney for Plaintiff                      Shelly D. Krohn
            Bank of America, N.A.
26
27                                             /s/ Timothy E. Rhoda
                                               An employee of ROGER P. CROTEAU &
28                                             ASSOCIATES, LTD.

                                            Page 4 of 4                               1737 Olive Branch
